             Case 5:19-cv-00426-D Document 1 Filed 05/09/19 Page 1 of 7
                                                                                       FILED
                                                                                         MAY! 0·9 2019
                                                                                C~MELITA REEDER SHI~, CLERK
                 IN THE UNITED STATES DISTRICT COURT FOR 1i.~-1)4ST.COU~ ~TERNDIST.OKI.A.
                        WESTERN DISTRICT OF OKLAHOMA     BY----ll      ~~ u
                                                                          ,..___ _ ,DEPUTY


 PAMELA SMITH, an individual                          cI v 19                                4 26 D
                 Plaintiff,                                Case No.: - - - - - - - -

 v.

 STATE OF OKLAHOMA, ex rel.,
 TULSA    COUNTY       DISTRICT
 ATTORNEY OFFICE; STATE OF
 OKLAHOMA, ex rel., DEPARTMENT
 OF PUBLIC SAFETY; OKLAHOMA
 ATTORNEY GENERAL.

                 Defendants.


                                          COMPLAINT

       COMES NOW, the Plaintiff, Pamela Smith, Pro Se, in the above-styled action and files

her Complaint for Damages and respectfully shows the Court the following:



                                       I. JURISDICTION

1.     This action arises under 42 U.S.C. § 1983.

2.     Jurisdiction is founded upon 28 U.S.C. §§ 1331 and 1343.

3.     All Defendant's actions and omissions that are alleged herein occurred within Oklahoma

       County, State of Oklahoma, and within this judicial district, thus jurisdiction is proper in

       the Western District of Oklahoma.

4.     Plaintiff fully complied with 51 O.S. § 151, the Oklahoma Governmental Tort Claims

       Act. Plaintiffs filed notice of a claim on April 22, 1999. Plaintiff received denial of the tort

       claim on September 1, 1999. An original suit was timely commenced within 180 days.




                                                  1
            Case 5:19-cv-00426-D Document 1 Filed 05/09/19 Page 2 of 7




                                           II.VENUE

5.    This action properly lies in the Western District of Oklahoma, pursuant to 28 U.S.C. §

      1391 (b), because the claims arose in this judicial district.

                                          III. PARTIES

6.    For the times pertinent herein, Plaintiff Pamela Smith ("Smith") was in the custody of the

      Oklahoma Department of Corrections. When the acts and/or omissions alleged herein

      occurred, Smith was an inmate at Tulsa Community Correction Center in Tulsa County,

      State of Oklahoma.

7.    Defendant Department of Public Safety ("DPS'), is a department of the State of

      Oklahoma.

8.    Defendant Tulsa County District Attorney (TCDA) is a Department of the State of

      Oklahoma.

9.    Defendant Oklahoma Attorney General is a Department of the State of Oklahoma.

                                           IV.FACTS

10.   Smith was an inmate at Tulsa Community Correctional Center ("TCCC") from November

      1997 to August 1998.

11.   While at TCCC Smith worked in a janitorial capacity at the Department of Public Safety

      ("DPS 11), primarily at the DPS office located at 575 East 36th Street North in Tulsa.

12.   Shortly after beginning her job at DPS, Donald Cochran, a DPS employee, commented to

      Smith regarding the size ofher breasts. Cochran also told Smith she needed to do something

      to prove he could trust her. Within a few days of making these comments, Cochran engaged

      in sexual intercourse with Smith.

13.   Several incidents of sexual intercourse and fellatio between Cochran and Smith occurred


                                                 2
            Case 5:19-cv-00426-D Document 1 Filed 05/09/19 Page 3 of 7




      from November 1997 through January1998.

14.   On or about February 18, 1998, Smith informed Ed Spencer ("Spencer''), a DPS supervisor,

      about Cochran giving her a condom and making sexual comments to her.

15.   Spencer never took action to prevent further incidents of sexual intercourse

      between Cochran and Smith.

16.   Cochr~ engaged in sexual intercourse with Smith several more times from March 1998

      through May 1998.

17.   In April 1998, Cochran used a glass salt shaker to achieve intercourse with Smith.

18.   In August 1998, Smith was transferred back to Eddie Warrior Correctional Center in Taft,

      Oklahoma.

19.   On March 3, 1999, an information sheet regarding the rape of Smith by Cochran was denied

      by the Tulsa County District Attorney prior to an investigation performed.

20.   In 1999,. Department of Public Safety investigator, Lt. George Randolph, had Smith

      identify the glass salt shaker that was utilized by Cochran in April of 1998. ·

21.   On May 9, 2001 Smith filed a complaint against Donald Cochran.

22.   In 2004, a Grand Jury was impaneled to detennine whether sufficient evidence exist to

      bring charges. against Donald Cochran.

23.   The Honorable Thomas Gillert disqualified the TCDA and Oklahoma Attorney General_

      Office from acting in the capacity of legal adviser.

24.   Judge Gillert's order was disregarded by the Oklahoma Attorney General's office who

      appointed Gene Haynes, the_ acting District Attorney for Craig, Mayes, and Rogers counties

      in 2004 to act as legal adviser to the Grand Jury.




                                                3
            Case 5:19-cv-00426-D Document 1 Filed 05/09/19 Page 4 of 7




25.   When Lt. Randolph was called to testify to the Grand Jury, he failed to produce the glass

      salt shaker.

26.   The glass salt shaker that Smith identified in 1999 was never seen again.

27.   Mr. Haynes did not call any witnesses regarding the rape of Smith.

28.   Smith was not provided medical treatment for the injuries that occurred in April 1998, from

      the glass salt shaker penetrating her vagina.

29.   Smith has endured severe physical pain and emotional distress, in addition, Smith has

      suffered fear, embarrassment, humiliation, anger, and mental anguish.

                                FIRST CAUSE OF ACTION

      VIOLATION OF 42 U.S.C. § 1983: VIOLATION OF CIVIL RIGHTS UNDER
                         COLOR OF STATE LAW

30.   Plaintiffrealleges and incorporates paragraphs 1-29 above as if fully set forth herein and

      further alleges as follows:

31.   Smith was coerced by Cochran, a DPS employee, to have sexual intercourse.

32.   As a U.S. citizen, Smith is entitled to all the rights, privileges, and immunities secured by

      the Constitution and the law of the United States.

33.   Defendant Department of Public Safety's employee Donald Cochran, subjected Smith to

      constitutional deprivations without justification or cause, thus violating Smith's fight to

      those liberties secured by the Fourth, Fifth, Eighth, and Fourteenth Amendments to the

      United States Constitution.

34.   The acts and/or omissions of Def~dants have caused Smith to suffer severe and

      debilitating emotional distress, physical pain, mental anguish, and humiliation.

35.   The acts and/or omissions of Defendants were willful, wanton, and malicious, amounting

      to a total disregard for Smith's civil rights, thus giving rise to punitive damages.


                                                 4
           Case 5:19-cv-00426-D Document 1 Filed 05/09/19 Page 5 of 7




36.   WHEREFORE, Plaintiff pray this Court to declare the conduct engaged in by

      Defendants to be in violation of Smith's civil rights, and judgment against Defendants for

      compensatory and punitive damages. Plaintiff also pray for prejudgment interest, an

      assessment of damages to compensate for any tax consequences of this jud~ent, and the

      costs of this action, to be taxed against Defendants, and an award of all other proper relief

      deemed just and equitable by this Court.

                              SECOND CAUSE OF ACTION:
                            PROSECUTORIAL MISCONDUCT
37.   Plaintiff realleges and incorporates paragraphs 1-36 above as if fully set forth herein and

      further alleges as follows:

38.   An information sheet regarding the rape if Smith by DPS employee Cochran sent to the

      TCDA was denied prior to an investigation performed.

39.   Tim Harris met with Smith on or about February 14, 2004, to request Smith obtain the glass

      salt shaker because he lacked the resources.

40.   In 2004, the Grand Jury was not fully informed, nor was all evidence presented, for the

      Grand Jury to make an impartial and educated decision.

41.   The Attorney General failed to follow Judge Gillert's ruling regarding disqualification and

      appointed a close member of the District Attorney Council and accomplice to lead the

      Grand Jury.

42.   WHEREFORE, Plaintiff pray this Court to award Plaintiff actual, compensatory, and

      punitive damages in an amount to be determined at trial, award Plaintiffher costs, and grant

      such other relief as the Court may deem just and proper.




                                                 5
              Case 5:19-cv-00426-D Document 1 Filed 05/09/19 Page 6 of 7




                                 . TIDRD CAUSE OF ACTION

                INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
 43.    Plaintiff realleges and incorporates paragraphs 1-42 above as if fully set forth herein and

        further alleges as follows:

 44.    Donald Cochran's use of his position of authority and power over Smith to illicit sexual

        favors in violation of21 O.S. § 1111(7) was extreme and outrageous conduct going beyond

        all possible bounds of decency.

 45.    Cochran intentionally and recklessly caused severe emotional distress to Smith beyond that

        which any reasonable person could or should be expected to endure.

 46.    Smith's emotional distress is so severe she is still in treatment for the trauma precipitated

        by Cochran's extreme and outrageous conduct.

 4 7.   The inaction, acts, and omissions of the DPS, TCDA, and the Attorney General is also

        extreme and outrageous, going beyond all bounds of decency.

 48.    The intentional and reckless inaction, acts, and omissions of DPS, TCDA, and the Attorney

        General caused, and still causes, Smith severe emotional distress beyond that which any

        reasonable person can or should be expected to endure.

 49.    WHEREFORE, Plaintiff pray this Court to award Plaintiff actual, compensatory, and

        punitive damages in an amount to be determined at trial, award Plaintiffher costs, and grant

        such other relief as the Court may deem just and proper.

                                 FOURTH CAUSE OF ACTION
                                          NEGLIGENCE
· 50.   Plaintiff realleges and incorporates paragraphs 1-49 above as if fully set forth herein and

        further alleges as follows:




                                                 6
            Case 5:19-cv-00426-D Document 1 Filed 05/09/19 Page 7 of 7




51.   The above sets forth a cause of action against DPS, TCDA, and the Attorney General for

      Negligence for refusing to fully investigate the crime against Smith.

52.   The acting Grand Jury legal adviser failed to present evidence of the rape of Smith by

      Donald Cochran.

53.   WHEREFORE, Plaintiff pray for this Court to award Plaintiff actual, compensatory, and

      punitive damages in an amount to be determined at trial, award Plaintiff her costs and grant

      such other relief as the Court may deem just and proper.



                                            Respectfully submitted,




                                                 ela Smith
                                             P.O. Box 470261
                                             Tulsa, OK 74147
                                             918-991-3314
                                             PamSmithOk@gmail.com
                                             Pro Se




                                               7
